Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00743-CR
                                      No. 05-12-00744-CR

                        ANTHONY EUGENE JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F08-71994-V & F11-00273-V

                                           ORDER
       These cases were submitted March 27, 2013. A review of the record shows State’s

exhibits 26 and 27 are not in the reporter’s record on file in this Court. We ORDER Nancy

Brewer, the official court reporter of the 292nd Judicial District Court, to file a supplemental

reporter’s record containing the State’s exhibits 26 and 27 by April 26, 2013.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE